CORRECTED ORDER
The Disciplinary Review Board having recommended to the Court that PETER J. TOTH of BURLINGTON, who was admitted to the bar of this State in 1976, be temporarily suspended from practice for failure to satisfy certain fee arbitration awards and to pay a monetary sanction imposed by the Disciplinary Review *310Board, and PETER J. TOTH having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that PETER J. TOTH is hereby temporarily suspended from the practice of law until he satisfies the awards of the District IIIB Fee Arbitration Committee, in Docket Nos. IIIB-94-79F, IIIB-95-33F and IIIB-95-39F and pays a sanction in the amount of $500 to the Disciplinary Oversight Committee, effective immediately, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.